Case 2:21-cv-15493-SDW-MAH Document 1 Filed 08/17/21 Page 1 of 5 PageID: 1




                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

R.U.G.B.A., LLC,                              :
                                              :
                       Plaintiff,             :
                                              :
               v.                             :               Case No.:
                                              :
COLONY INSURANCE COMPANY,                     :               NOTICE OF REMOVAL
and XYZ CORPORATION (names                    :
being fictitious),                            :
                                              :
                       Defendants.            :
                                              :

TO THE CLERK OF THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY:

        PLEASE TAKE NOTICE that Defendant Colony Insurance Company (“Colony”), by and

through its attorneys Traub Lieberman Straus & Shrewsberry LLP, hereby removes the above-

captioned action, commenced in the Superior Court of New Jersey, Law Division, Passaic County,

and all claims and causes of action therein (the “State Court Action”), to the United States District

Court for the District of New Jersey. In removing the State Court Action to this Court, Colony

states as follows:

                                      Grounds for Removal

        1.     This Court has original jurisdiction over this action pursuant to 28 U.S.C. § 1332(a)

on the basis of diversity jurisdiction, and removal is proper pursuant to 28 U.S.C. §§ 1441 and

1446.

        2.     Venue is proper because this Court constitutes the “District Court of the United

States for the district and division embracing the place where [the State Court Action] is pending.”

28 U.S.C. §1441(a).
 Case 2:21-cv-15493-SDW-MAH Document 1 Filed 08/17/21 Page 2 of 5 PageID: 2




                                       Nature of the Action

           3.   This is an insurance coverage action brought under a commercial general liability

policy in which the Plaintiff, R.U.G.B.A., LLC (“R.U.G.B.A.”), seeks, inter alia, a judicial

declaration that Colony has a duty to defend and indemnify R.U.G.B.A. in a lawsuit captioned

Botany Village Property, LLC v. Seerat Construction Corp., et al., Docket No. PAS-L-1631-20,

pending in the Law Division of the New Jersey Superior Court for Passaic County (the

“Underlying Action”). In additional to declaratory judgment, R.U.G.B.A. seeks 1) damages for

alleged breach of the duty of good faith and fair dealing under the subject insurance policy; and 2)

a judicial determination that Colony has waived its right to disclaim coverage or is estopped to do

so.

                        Procedural History and Timeliness of Removal

           4.   28 U.S.C. §1441(a) provides that “any civil action brought in a State court of which

the district courts of the United States have original jurisdiction, may be removed by the defendant

. . . .”

           5.   Plaintiff commenced the State Court Action on July 13, 2021.

           6.   Colony’s agent for service of process received the summons and complaint in the

State Court Action on July 20, 2021.

           7.   Pursuant to 28 U.S.C. 1446(b), the within Notice of Removal is required to be filed

with this Court on or before August 19, 2021, rendering the Notice timely.

           8.   In accordance with 28 U.S.C. §1446(a), a copy of all process, pleadings and orders

in the State Court Action are attached hereto as Exhibit “A.”




                                                 2
Case 2:21-cv-15493-SDW-MAH Document 1 Filed 08/17/21 Page 3 of 5 PageID: 3




       9.      Promptly after filing this Notice of Removal, Colony will provide written notice of

such to Plaintiff and will file a copy of this Notice of Removal with the Superior Court of New

Jersey, Law Division, Passaic County, in compliance with 28 U.S.C. § 1446(d).

                                            Jurisdiction

       10.     28 U.S.C. § 1332 provides that this Court has original jurisdiction over any action

where “the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and

costs,” and the matter is between “citizens of different States.” 28 U.S.C. §§ 1332(a); 1332(a)(1).

       11.     This Court has original jurisdiction over this action pursuant to 28 U.S.C.

§1332(a)(1) because there is complete diversity of citizenship between the parties. Complete

diversity existed at the time R.U.G.B.A. filed the complaint in the State Court Action and such

exists at the time of the filing of this Notice of Removal.

       12.     Upon information and belief, Plaintiff R.U.G.B.A. is a limited liability company

organized and existing under the laws of the State of New York, with its principal place of business

in New York. Plaintiff’s complaint in the State Court Action alleges that R.U.G.B.A. maintains

its office at 33 West 46th Street in New York City. See State Court Action Complaint p. 1, within

Exhibit “A” attached hereto.

       13.     Colony is an insurance company organized and existing under the laws of the State

of Virginia, with its principal place of business in Virginia.

       14.     The amount in controversy exceeds $75,000, exclusive of interests and costs,

because the applicable limit of liability of the insurance policy at issue herein is $1 million, and

the amount that the plaintiff in the Underlying Action seeks against R.U.G.B.A. exceeds $75,000.

       15.     No previous application has been sought for the relief requested herein.




                                                  3
Case 2:21-cv-15493-SDW-MAH Document 1 Filed 08/17/21 Page 4 of 5 PageID: 4




       WHEREFORE, Defendant Colony Insurance Company respectfully submits that the State

Court Action is properly removed to this Court from the Superior Court of New Jersey, Law

Division, Passaic County.

Dated: Red Bank, New Jersey                           TRAUB LIEBERMAN
       August 17, 2021                                STRAUS & SHREWSBERRY LLP


                                                      By:
                                                      Attorneys for Defendant
                                                      Colony Insurance Company
                                                      322 Highway 35
                                                      Red Bank, New Jersey 07701
                                                      (732) 985-1000
                                                      cgaza@tlsslaw.com

To:    RICCI & FAVA, LLC
       Attorneys for Plaintiff
       R.U.G.B.A., LLC
       16 Furler Street, 2nd Floor
       Totowa, NJ 07512
       Attention: Ronald J. Ricci, Esq.
       rricci@riccifavalaw.com




                                           4
Case 2:21-cv-15493-SDW-MAH Document 1 Filed 08/17/21 Page 5 of 5 PageID: 5




                              CERTIFICATION OF SERVICE

       COPERNICUS T. GAZA hereby certifies the following:

        1.      I am an attorney in good standing duly admitted to practice law before the courts
of the State of New Jersey and the United States District Court for the District of New Jersey.

       2.     On August 17, 2021, I caused to be forwarded via electronic mail and first class
mail one copy of the foregoing Notice of Removal and Exhibit “A” thereto to:

                              Ronald J. Ricci, Esq.
                              Ricci & Fava, LLC
                              16 Furler Street, 2nd Floor
                              Totowa, NJ 07512
                              rricci@riccifavalaw.com
                              Attorneys for Plaintiff
                              R.U.G.B.A., LLC

        I hereby certify that the foregoing statements made by me are true. I am aware that if any
of the foregoing statements are willfully false, I am subject to punishment.


Dated: August 17, 2021
                                                            Copernicus T. Gaza




                                                5
